Cozier v Baah (2017 NY Slip Op 00599)





Cozier v Baah


2017 NY Slip Op 00599


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


309093/10 2935 2934

[*1]Jessica Cozier, Plaintiff-Appellant,
vKwame Baah, et al., Defendants-Respondents.


Sullivan Papain Block McGrath & Cannavo P.C., New York (Gabriel Arce-Yee of counsel), for appellant.
Philip J. Rizzuto, P.C., Uniondale (Kristen Reed of counsel), for Kwame Baah and B & M Hacking Corp., respondents.
Picciano & Scahill, P.C., Westbury (Andrea E. Ferrucci of counsel), for Ali Ijaz and Geyr Taxi, Inc., respondents.

Judgment, Supreme Court, Bronx County (Faviola A. Soto, J.), entered July 13, 2015, after a jury trial, dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered July 27, 2015, which denied plaintiff's motion to set aside the verdict, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The jury's finding that plaintiff did not sustain a serious injury to her cervical or lumbar spine within the meaning of Insurance Law § 5102(d) as a result of the motor vehicle accident was based upon a fair interpretation of the evidence (see Spagnoli-Scheman v Bellew, 91 AD3d 414 [1st Dept 2012]). There was conflicting expert testimony as to whether plaintiff's injuries resulted from the accident or were preexisting chronic or congenital conditions unrelated to the accident, and the jury was "entitled to accept or reject the testimony of plaintiff's experts in whole or in part" (see id. at 414 [internal quotation marks omitted]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK